

	

		II

		109th CONGRESS

		1st Session

		S. 1403

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 14, 2005

			Mr. Wyden introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security

		  Act to extend reasonable cost contracts under medicare.

	

	

		1.Short titleThis Act may be cited as the

			 Medicare Cost Contract Extension and

			 Refinement Act of 2005.

		2.Extension of

			 reasonable cost contracts

			(a)Extension of

			 period reasonable cost plans can remain in the marketSection 1876(h)(5)(C)(ii) of the Social

			 Security Act (42 U.S.C. 1395mm(h)(5)(C)(ii) is amended—

				(1)in the matter preceding subclause

			 (I)—

					(A)by striking January 1, 2008

			 and inserting January 1, 2012;

					(B)by striking year and

			 inserting two years; and

					(C)by inserting entirely after

			 was;

					(2)in subclause (I), by inserting ,

			 provided that all such plans are not offered by the same Medicare Advantage

			 organization before the semicolon at the end; and

				(3)in subclause (II), by inserting ,

			 provided that all such plans are not offered by the same Medicare Advantage

			 organization before the semicolon at the end.

				(b)Extension of

			 period reasonable cost plans can expand their service areaSection 1876(h)(5)(B)(i) of the Social

			 Security Act (42 U.S.C. 1395mm(h)(5)(B)(i)) is amended to read as

			 follows:

				

					(i)the conditions for prohibiting an extension

				or renewal of a contract under subparagraph (C)(ii) are not applicable to such

				service area at the time of the

				application.

					.

			3.Application of certain

			 Medicare Advantage requirements to cost contracts extended or renewed after

			 2003Section 1876(h) of the

			 Social Security Act (42 U.S.C.

			 1395mm(h)), as amended by section (2), is amended—

			(1)by redesignating paragraph (5) as paragraph

			 (6); and

			(2)by inserting after paragraph (4) the

			 following new paragraph:

				

					(5)(A)Any reasonable cost reimbursement contract

				with an eligible organization under this subsection that is extended or renewed

				on or after the date of enactment of the Medicare Cost Contract Extension and

				Refinement Act of 2005 shall provide that the provisions of the Medicare

				Advantage program under part C described in subparagraph (B) shall apply to

				such organization and such contract in a substantially similar manner as such

				provisions apply to Medicare Advantage organizations and Medicare Advantage

				plans under such part.

						(B)The provisions described in this

				subparagraph are as follows:

							(i)Section 1851(d) (relating to the provision

				of information to promote informed choice).

							(ii)Section 1851(h) (relating to the approval

				of marketing material and application forms).

							(iii)Section 1852(a)(3)(A) (regarding the

				authority of organizations to include mandatory supplemental health care

				benefits under the plan subject to the approval of the Secretary).

							(iv)Section 1852(e) (relating to the

				requirement of having an ongoing quality improvement program and treatment of

				accreditation in the same manner as such provisions apply to Medicare Advantage

				local plans that are preferred provider organization plans).

							(v)Section 1852(j)(4) (relating to limitations

				on physician incentive plans).

							(vi)Section 1854(c) (relating to the

				requirement of uniform premiums among individuals enrolled in the plan).

							(vii)Section 1854(g) (relating to restrictions

				on imposition of premium taxes with respect to payments to

				organizations).

							(viii)Section 1856(b)(3) (relating to relation to

				State laws).

							(ix)Section 1857(i) (relating to Medicare

				Advantage program compatibility with employer or union group health

				plans).

							(x)The provisions of part C relating to

				timelines for contract renewal and beneficiary

				notification.

							.

			

